Citation Nr: 1420186	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-01 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to July 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

The Veteran's left ear hearing loss was first manifest during active duty, and there is at least an approximate balance of positive and negative evidence as to whether the Veteran has a right ear hearing loss disability as a result of active service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss disability and contends that he noticed decreased hearing during his period of active duty.  At the time he filed his claim, he denied undergoing any hearing tests since service separation.  

First, the Board finds that the audiological examination dated in December 2009 shows bilateral sensorineural hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service.  

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  However, the August 1959, May 1963, and June 1963 hearing evaluations discussed below appear to have been conducted using the ASA standards.  Therefore, in order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5).

A review of the Veteran's service treatment records show that whispered-voice testing was within normal limits bilaterally.  A hearing conservation test dated in August 1959 showed no limitations, and puretone thresholds, in decibels, were as follows (ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
-5
LEFT
15
5
10
5
10

Hearing conservation testing dated in May 1963 show a "Class B" hearing restriction and puretone thresholds, in decibels, were as follows (ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
20
10
LEFT
30
15
40
35
30

Audiological testing performed at the Veteran's separation physical examination in June 1963 revealed puretone thresholds, in decibels, were as follows (ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
X
15
LEFT
20
15
40
X
25

In December 2009, the Veteran was afforded a VA audiological examination during which he was diagnosed as having sensorineural hearing loss in both ears.  Noise exposure during service was conceded.  The examiner opined that the Veteran's bilateral hearing loss disability was less likely than not related to his military service because his hearing was normal for VA purposes at service separation, with a slight decrease at 2000 Hz in the left ear.  Of note, it does not appear that the VA examiner converted the in-service thresholds from ASA units to ISO units prior to providing her opinion.  

First, service connection is warranted for left ear hearing loss based upon his in-service left ear hearing thresholds.  At the time of the May 1963 and June 1963 audiological examinations, and after conversion from ASA units to ISO units, the Veteran met the criteria under 38 C.F.R. § 3.385 for left ear hearing loss.  As such, service connection for left ear hearing loss is granted.

In regards to the right ear hearing loss, it is important to note that the Board may not rely on a medical opinion that rejects a veteran's lay history solely because it is not corroborated by medical records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Importantly, the Veteran has credibly reported hearing loss since his noise exposure during service, and this is evidenced by his threshold shifts in the right ear from the hearing conservation reports dated in 1959 and 1963.  Although this examiner is competent and credible to provide this opinion, in light of her narrow rationale and failure to address the conversion of thresholds from ASA to ISO units, the Board assigns the December 2009 VA examination report little probative weight.

The Board notes that the Veteran is competent to describe the circumstances surrounding his in-service noise exposure and to report difficulties hearing.  These are symptoms that come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan, supra.  Additionally, the evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  

As noted, the Veteran is competent to describe his in-service noise exposure and current difficulty hearing in his right ear, and the Board finds that his assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he incurred acoustic trauma during service which caused his hearing loss.  Continuity of symptomatology is, therefore, established for right ear hearing loss.  See 38 C.F.R. § 3.303(b).

The Veteran has competently and credibly provided consistent statements regarding the onset of his bilateral hearing loss disability.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is granted.


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


